               19-10422-jlg            Doc 1              Filed 02/11/19               Entered 02/11/19 05:14:26                      Main Document
                                                                                        Pg 1 of
                                                                                               47                                          
Fill in this information to identify the case

United States Bankruptcy Court for the:

Southern                      District of    New York
                                             (State)
Case number (If known):                                         Chapter          11

                                                                                                                                                        ☐ Check if this is
                                                                                                                                                        an amended filing

    Official Form 201
    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                      04/16

    If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
    number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

    1.   Debtor’s name                                 Reverse Mortgage Solutions, Inc.

                                              
    2.   All other names debtor used                   RMS Reverse Mortgage Solutions, Inc.
         in the last 8 years                           RMS Reverse Mortgage Solutions
         Include any assumed names, trade
                                                       Security One Lending
         names, and doing business as                  Security 1 Lending
         names                                         Specialty Servicing Solutions

 
    3.   Debtor’s federal Employer
         Identification Number (EIN)                   XX-XXXXXXX

 
    4.   Debtor’s      Principal place of business                                                             Mailing address, if different from principal place of business
         address
                       14405                     Walters Road                                                  3000                           Bayport Drive, Suite 985
                       Number                    Street                                                        Number                         Street


                       Suite 200
                                                                                                               P.O. Box


                       Houston                     Texas                    77014                              Tampa                          Florida      33607
                       City                        State                    ZIP Code                           City                           State        ZIP Code

                                                                                                               Location of principal assets, if different from principal place
                                                                                                               of business
                       Harris County
                       County
                                                                                                               Number                         Street




                                                                                                               City                           State        ZIP Code


    5.   Debtor’s website (URL)                    www.rmsnav.com

 
    6.   Type of debtor                                ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                       ☐ Partnership (excluding LLP)
                                                       ☐ Other. Specify:



Official Form 201                                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               Page 1

 
 
Debtor           19-10422-jlg       Doc 1Inc. Filed 02/11/19
                 Reverse Mortgage Solutions,                                   Entered 02/11/19  05:14:26
                                                                                              Case number (if known)Main Document
                 Name                                                         Pg 2 of 47
 
                                               A. Check one:
    7.   Describe debtor’s business
                                               ☐   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               ☐   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                               ☐   Railroad (as defined in 11 U.S.C. § 101(44))
                                               ☐   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               ☐   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               ☐   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                               ☒   None of the above


                                               B. Check all that apply:
                                               ☐ Tax- entity (as described in 26 U.S.C. § 501)
                                               ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                               ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                               C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                  http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                   5222
                                            
                                               Check one:
    8.   Under which chapter of the
         Bankruptcy Code is the                ☐ Chapter 7
         debtor filing?                        ☐ Chapter 9
                                               ☒ Chapter 11. Check all that apply:
                                                                ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                  insiders or affiliates) are less than $2,566,050 (amount subject to adjustment
                                                                  on 4/01/19 and every 3 years after that).
                                                                ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                  debtor is a small business debtor, attach the most recent balance sheet,
                                                                  statement of operations, cash-flow statement, and federal income tax return or
                                                                  if all of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                                  1116(1)(B).
                                                                ☐ A plan is being filed with this petition.
                                                                ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                  creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                                  the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                                  Securities Exchange Act of 1934. File the Attachment to Voluntary Petition for
                                                                  Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form 201A)
                                                                  with this form.
                                                                ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                                  1934 Rule 12b-2.
                                               ☐ Chapter 12
 
    9.   Were prior bankruptcy cases           ☒ No
         filed by or against the debtor
                                               ☐ Yes        District                       When                          Case number
         within the last 8 years?
         If more than 2 cases, attach a                                                                  MM/ DD/ YYYY
         separate list.
                                                            District                       When                          Case number

                                                                                                         MM / DD/ YYYY
                                            
    10. Are any bankruptcy cases               ☐ No
        pending or being filed by a
        business partner or an                 ☒ Yes        Debtor         See attached Schedule 1                       Relationship
        affiliate of the debtor?                            District       Southern District of New York                 When           February 11, 2019
         List all cases. If more than 1,
                                                            Case number, if known                                                       MM / DD/ YYYY
         attach a separate list.


Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         Page 2

 
 
Debtor         19-10422-jlg       Doc 1Inc. Filed 02/11/19
               Reverse Mortgage Solutions,                                       Entered 02/11/19  05:14:26
                                                                                                Case number (if known)Main Document
                Name                                                            Pg 3 of 47
 
     11. Why is the case filed in this       Check all that apply:
         district?
                                             ☐      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                    immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             ☒      A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                              

    12. Does the debtor own or have
                                             ☒ No
        possession of any real
        property or personal property        ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        that needs immediate                              Why does the property need immediate attention? (Check all that apply.)
        attention?                                       ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                               health or safety.
                                                               What is the hazard?
                                                         ☐     It needs to be physically secured or protected from the weather.
                                                         ☐     It includes perishable goods or assets that could quickly deteriorate or lose value
                                                               without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                               securities-related assets or other options).


                                                          ☐ Other
 
                                                         Where is the property?
                                                                                            Number                 Street


                                                                                            City                              State               ZIP Code
                                                         Is the property insured?
                                                                                             ☐ No
                                                                                            ☐ Yes. Insurance agency
                                                                                                       Contact Name
                                                                                                       Phone



                Statistical and administrative information 


     13. Debtor’s estimation of          Check one:
         available funds                 ☒       Funds will be available for distribution to unsecured creditors.
                                         ☐       After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

     14. Estimated number of             
                                         ☐       1-49                                      ☐       1,000-5,000                        ☐   25,001-50,000
         creditors                       ☐       50-99                                     ☐       5,001-10,000                       ☒   50,001-100,000
         (on a consolidated basis)       ☐       100-199                                   ☐       10,001-25,000                      ☐   More than 100,000
                                         ☐       200-999

     15. Estimated assets                ☐       $0-$50,000                                ☐       $1,000,001-$10 million             ☐   $500,000,001-$1 billion
         (on a consolidated basis)       ☐       $50,001-$100,000                          ☐       $10,000,001-$50 million            ☐   $1,000,000,001-$10 billion
                                         ☐       $100,001-$500,000                                                                    ☒   $10,000,000,001-$50 billion
                                                                                           ☐       $50,000,001-$100 million
                                         ☐       $500,001-$1 million                                                                  ☐   More than $50 billion
                                                                                           ☐       $100,000,001-$500 million

     16. Estimated liabilities           ☐       $0-$50,000                                ☐       $1,000,001-$10 million             ☐   $500,000,001-$1 billion
         (on a consolidated basis)       ☐       $50,001-$100,000                          ☐       $10,000,001-$50 million            ☐   $1,000,000,001-$10 billion
                                         ☐       $100,001-$500,000                                                                    ☒   $10,000,000,001-$50 billion
                                                                                           ☐       $50,000,001-$100 million
                                         ☐       $500,001-$1 million                                                                  ☐   More than $50 billion
                                                                                           ☐       $100,000,001-$500 million



Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               Page 3

 
 
Debtor          19-10422-jlg       Doc 1Inc. Filed 02/11/19
                Reverse Mortgage Solutions,                               Entered 02/11/19  05:14:26
                                                                                         Case number (if known)Main Document
                 Name                                                    Pg 4 of 47
 
                 Request for Relief, Declaration, and Signatures 


    WARNING   Bankruptcy fraud is a serious crime.  Making a false statement in connection with a bankruptcy case can result in fines up to 
               $500,000 or imprisonment for up to 20 years, or both.  18 U.S.C. §§ 152, 1341, 1519, and 3571. 
 
         17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
             authorized representative of         this petition.
             debtor
                                                 I have been authorized to file this petition on behalf of the debtor.

                                                 I have examined the information in this petition and have a reasonable belief that the information is
                                                  true and correct.
                                                  I declare under penalty of perjury that the foregoing is true and correct.

                                                      Executed on       February 11, 2019
                                                                           MM/ DD /YYYY

                                                                                                                  

                                                       /s/ Alan Clark                                               Alan Clark
                                                       Signature of authorized representative of                    Printed name
                                                        debtor 

                                                       Vice President, General Counsel and                           
                                                        Secretary
                                                       Title                                                         
                                                                 
 

         18. Signature of attorney                 /s/ Ray C. Schrock P.C.                                          Date   February 11, 2019
                                                  Signature of attorney for debtor                                        MM / DD / YYYY

                                                  Ray C. Schrock, P.C.
                                                    Printed Name
                                           
                                                  Weil, Gotshal & Manges LLP
                                                    Firm Name
                                           
                                                  767 Fifth Avenue
                                                    Number              Street
                                           
                                                  New York                                            New York                      10153
                                                    City                                                State                         ZIP Code
                                           

                                                  (212) 310–8000                                      ray.schrock@weil.com
                                                    Contact phone                                       Email address
                                           

                                                  4860631                                             New York
                                                    Bar Number                                          State
                                           




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              Page 4

 
 
   19-10422-jlg        Doc 1   Filed 02/11/19     Entered 02/11/19 05:14:26          Main Document
                                                 Pg 5 of 47



                                                 Schedule 1

               Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

   On the date hereof, each of the affiliated entities listed below, including the debtor in this chapter
   11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code
   in the United States Bankruptcy Court for the Southern District of New York (the “Court”). A
   motion will be filed with the Court requesting that the chapter 11 cases of the entities listed
   below be consolidated for procedural purposes only and jointly administered pursuant to Rule
   1015(b) of the Federal Rules of Bankruptcy Procedure.

               COMPANY                            CASE             DATE FILED          DISTRICT JUDGE
                                                 NUMBER

Green Tree Credit LLC                           19-______( )     February 11, 2019      S.D.N.Y.    Pending
Ditech Holding Corporation                      19-______( )     February 11, 2019      S.D.N.Y.    Pending
DF Insurance Agency LLC                         19-______( )     February 11, 2019      S.D.N.Y.    Pending
Ditech Financial LLC                            19-______( )     February 11, 2019      S.D.N.Y.    Pending
Green Tree Credit Solutions LLC                 19-______( )     February 11, 2019      S.D.N.Y.    Pending
Green Tree Insurance Agency of Nevada, Inc.     19-______( )     February 11, 2019      S.D.N.Y.    Pending
Green Tree Investment Holdings III LLC          19-______( )     February 11, 2019      S.D.N.Y.    Pending
Green Tree Servicing Corp.                      19-______( )     February 11, 2019      S.D.N.Y.    Pending
Marix Servicing LLC                             19-______( )     February 11, 2019      S.D.N.Y.    Pending
Mortgage Asset Systems, LLC                     19-______( )     February 11, 2019      S.D.N.Y.    Pending
REO Management Solutions, LLC                   19-______( )     February 11, 2019      S.D.N.Y.    Pending
Reverse Mortgage Solutions, Inc.                19-______( )     February 11, 2019      S.D.N.Y.    Pending
Walter Management Holding Company LLC           19-______( )     February 11, 2019      S.D.N.Y.    Pending
Walter Reverse Acquisition LLC                  19-______( )     February 11, 2019      S.D.N.Y.    Pending
19-10422-jlg   Doc 1   Filed 02/11/19    Entered 02/11/19 05:14:26   Main Document
                                        Pg 6 of 47


                                        Exhibit A

                         Resolutions of the Board of Directors




 
 
19-10422-jlg     Doc 1    Filed 02/11/19     Entered 02/11/19 05:14:26         Main Document
                                            Pg 7 of 47


                                 RESOLUTIONS OF THE
                             THE BOARD OF DIRECTORS OF
                            DITECH HOLDING CORPORATION

                                       February 10, 2019


                WHEREAS, Ditech Holding Corporation (the “Company”), with the assistance
of financial and legal advisors, has been conducting a review of strategic alternatives, including
the potential sale of the Company, a sale of all or a portion of the Company’s assets, and/or a
recapitalization of the Company;

                WHEREAS, the Board of Directors (the “Board”) of the Company previously
established a special committee of the Board composed of independent and disinterested
directors (the “Special Committee”) to assist management of the Company in evaluating,
exploring and negotiating strategic alternatives, and recommending to the Board whether to
approve any such potential transaction;

               WHEREAS, upon recommendation of the Special Committee, the Board
previously approved the form, terms and provisions of, and the execution, delivery, and
performance of, and, on February 8, 2019, the Company entered into, the restructuring support
agreement (the “RSA”) with an ad hoc group of lenders (the “Term Loan Lenders”) holding
more than 75% of the aggregate total principal amount of the Company’s senior secured first lien
term loan, borrowed pursuant to the Second Amended and Restated Credit Agreement, dated as
of February 9, 2018 (as amended, supplemented or otherwise modified, the “Credit Agreement”)
establishing the Term Loan Lenders’ support for a prearranged chapter 11 plan of reorganization;

                WHEREAS, upon recommendation of the Special Committee, the Board
previously approved, and on February 8, 2019, the Company entered into, the Commitment
Letter (the “Commitment Letter”), by and among the Company as Guarantor, its wholly-owned
direct subsidiaries Reverse Mortgage Solutions, Inc. (“RMS”) and Ditech Financial LLC
(“Ditech”) as Sellers, Barclays Bank PLC (“Barclays”) as Administrative Agent and as Buyer
and Nomura Corporate Funding Americas, LLC (“Nomura”) as Buyer (together with Barclays in
its capacity as Buyer, the “Buyers”), pursuant to which the Buyers committed to provide new
debtor-in-possession financing in an amount of up to $1.9 billion on terms and subject to
conditions set forth in the Commitment Letter and the term sheet attached thereto;

                WHEREAS, the Board has met on various occasions to review and has had the
opportunity to ask questions about the materials presented by the management and the legal and
financial advisors of the Company regarding the liabilities and liquidity of the Company, the
strategic alternatives available to it and the impact of the foregoing on the Company’s business;
and

               WHEREAS, in connection therewith, the Board desires to approve the following
resolutions.
19-10422-jlg     Doc 1     Filed 02/11/19     Entered 02/11/19 05:14:26         Main Document
                                             Pg 8 of 47


               NOW, THEREFORE, BE IT HEREBY

Commencement of Chapter 11 Cases

                 RESOLVED, that, upon recommendation of the Special Committee, the Board
has determined, after consultation with the management and the legal and financial advisors of
the Company, that it is desirable and in the best interests of the Company, its creditors, and other
parties in interest to approve and authorize the filing of petitions by the Company and certain of
its subsidiaries, including RMS and Ditech, seeking relief under the provisions of chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”); and be it further

                RESOLVED, that upon recommendation of the Special Committee, the Board
has determined, after consultation with the management and the legal and financial advisors of
the Company, that it is desirable and in the best interests of the Company, its creditors, and other
parties in interest that the Company and its advisors prepare, finalize and file, as appropriate, the
prearranged chapter 11 plan of reorganization (the “Plan”) and related disclosure statement (the
“Disclosure Statement”) consistent with the terms of the RSA;

                RESOLVED, that any officer of the Company (each, an “Authorized Officer”),
in each case, acting singly or jointly, be, and each hereby is, authorized, empowered, and
directed to execute and file in the name and on behalf of the Company all petitions, schedules,
motions, lists, applications, pleadings, and other papers in the Bankruptcy Court, and, in
connection therewith, to employ and retain all assistance by legal counsel, accountants, financial
advisors, investment bankers and other professionals, and to take and perform any and all further
acts and deeds which such Authorized Officer deems necessary, proper, or desirable in
connection with the chapter 11 cases (the “Chapter 11 Cases”), the Plan and the Disclosure
Statement, including, without limitation, negotiating, executing, delivering and performing any
and all documents, agreements, certificates and/or instruments in connection with the
transactions and professional retentions set forth in these resolutions, with a view to the
successful prosecution of the Chapter 11 Cases; and be it further

Debtor-in-Possession Financing

                RESOLVED, that in connection with the Chapter 11 Cases, and as previously
authorized and agreed to by Ditech and RMS in connection with the Commitment Letter, and
upon recommendation of the Special Committee, it is in the best interest of the Company,
Ditech, RMS, RMS REO CS, LLC (“RMS REO CS”), RMS REO BRC, LLC (“RMS REO
BRC”) and RMS REO BRC II, LLC (“RMS REO BRC II”) to engage in, and the Company,
Ditech, RMS, RMS REO CS, RMS REO BRC and RMS REO BRC II will obtain benefits from,
the financing transactions contemplated by the agreements listed on Schedule A hereto and any
and all of the other agreements, including, without limitation, any other guarantees, certificates,
documents and instruments authorized, executed, delivered, reaffirmed, verified and/or filed in
connection with the Debtor-in-Possession Financing (as defined below) (together with the
transaction documents listed on Schedule A, collectively, the “DIP Financing Documents”),
which, subject to the approval of the Bankruptcy Court, will provide the Company, Ditech, RMS
and RMS REO BRC II up to $1.9 billion in available warehouse financing, which is necessary




                                                  2
19-10422-jlg     Doc 1    Filed 02/11/19     Entered 02/11/19 05:14:26        Main Document
                                            Pg 9 of 47


and appropriate for the conduct, promotion and attainment of the business of the Company and
its subsidiaries, including Ditech, RMS and RMS REO BRC II (the “Debtor-in-Possession
Financing”) (capitalized terms used in this section with respect to Debtor-in-Possession
Financing and not otherwise defined herein shall have the meanings ascribed to such terms in the
Commitment Letter or the term sheet attached thereto); and be it further

                RESOLVED, that the Company’s performance of its obligations under the DIP
Financing Documents, including the borrowings and guarantees contemplated thereunder, are
hereby, in all respects confirmed, ratified and approved; and be it further

                RESOLVED, that any Authorized Officer is hereby authorized, empowered and
directed, in the name and on behalf of the Company, to cause the Company to negotiate and
approve the terms, provisions of and performance of, and to prepare, execute and deliver the DIP
Financing Documents, on substantially the same terms and conditions presented to the Board, in
the name and on behalf of the Company under its corporate seal or otherwise, and such other
documents, agreements, instruments and certificates as may be required by the Administrative
Agent or required by the DIP Financing Documents; and be it further

                RESOLVED, that any Authorized Officer is hereby authorized, as part of the
adequate protection to be provided to the lenders and administrative agent under the Credit
Agreement, to grant replacement security interests in, and replacement liens on, any and all
property of the Company as collateral pursuant to the Bankruptcy Court’s orders to secure all of
the obligations and liabilities of the Company thereunder, and to authorize, execute, verify, file
and/or deliver to the administrative agent, on behalf of the Company, all agreements, documents
and instruments required by the lenders or the administrative agent under the Credit Agreement
in connection with the foregoing; and be it further

                RESOLVED, that any Authorized Officer is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to take all such further actions including,
without limitation, to pay all fees and expenses, in accordance with the terms of the DIP
Financing Documents, which shall, in such Authorized Officer’s judgment, be necessary, proper
or advisable to perform the Company’s obligations under or in connection with the DIP
Financing Documents and the transactions contemplated therein and to carry out fully the intent
of the foregoing resolutions; and be it further

                RESOLVED, that any Authorized Officer is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to execute and deliver any amendments,
supplements, modifications, renewals, replacements, consolidations, substitutions and extensions
of any of the DIP Financing Documents which shall, in such Authorized Officer’s sole judgment,
be necessary, proper or advisable; and be it further

Retention of Advisors

                RESOLVED, that, upon recommendation of the Special Committee, in
connection with the Chapter 11 Cases, any Authorized Officer, in each case, acting singly or
jointly, be, and each hereby is, authorized, empowered, and directed, with full power of
delegation, in the name and on behalf of the Company, to employ and retain all assistance by




                                                3
19-10422-jlg     Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26         Main Document
                                           Pg 10 of 47


legal counsel, accountants, financial advisors, investment bankers and other professionals, on
behalf of the Company, which such Authorized Officer deems necessary, appropriate or
advisable in connection with, or in furtherance of, the Chapter 11 Cases, with a view to the
successful prosecution of the Chapter 11 Cases (such acts to be conclusive evidence that such
Authorized Officer deemed the same to meet such standard); and be it further

               RESOLVED, that the firm of Houlihan Lokey Capital, Inc., located at 10250
Constellation Blvd., 5th Floor, Los Angeles, California 90067, is hereby retained as investment
banker for the Company in the Chapter 11 Cases, subject to Bankruptcy Court approval; and be
it further

              RESOLVED, that the law firm of Weil, Gotshal & Manges LLP, located at 767
Fifth Avenue, New York, NY 10153, is hereby retained as counsel for the Company in the
Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

               RESOLVED, that the firm of AlixPartners, located at 909 Third Avenue, New
York, New York 10022, is hereby retained as financial advisor for the Company in the Chapter
11 Cases, subject to Bankruptcy Court approval; and be it further

               RESOLVED, that the firm of Epiq Corporate Restructuring, LLC, located at 777
Third Avenue, 12th Floor, New York, New York 10017, is hereby retained as claims, noticing,
and solicitation agent and administrative advisor for the Company in the Chapter 11 Cases,
subject to Bankruptcy Court approval; and be it further

Approval of Actions of Subsidiaries

                 RESOLVED, that in the judgment of the Board, it is desirable and in the best
interests of certain of the Company’s direct and indirect subsidiaries for each such entity or
entities to take any and all action, including related to the DIP Financing Documents, Debtor-in-
Possession Financing and filing in the Bankruptcy Court, and to execute and deliver all
documents, agreements, motions and pleadings as are necessary, proper, or desirable to enable
such subsidiary to carry out the DIP Financing Documents, Debtor-in-Possession Financing and
filing in the Bankruptcy Court contemplated hereby, including granting any director, officer, or
other authorized representative as applicable according to local law, the authority to take action
in support thereof; and be it further

General

                RESOLVED, that any Authorized Officer is hereby authorized, empowered and
directed, in the name and on behalf of the Company, to cause the Company to enter into,
execute, deliver, certify, file and/or record, perform and approve any necessary public
disclosures and filings related to, such documents, agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities and certificates
as may be required in connection with the Chapter 11 Cases, DIP Financing Documents and
Debtor-in-Possession Financing, and to take such other actions that in the judgment of the
Authorized Officer shall be or become necessary, proper or desirable in connection therewith;
and be it further




                                                4
19-10422-jlg     Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26         Main Document
                                           Pg 11 of 47


                RESOLVED, that any actions taken by any Authorized Officer, for or on behalf
of the Company, prior to the date hereof that would have been authorized by these resolutions
but for the fact that such actions were taken prior to the date hereof be, and they hereby are,
authorized, adopted, approved, confirmed and ratified in all respects as the actions and deeds of
the Company.




                                                5
19-10422-jlg   Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26       Main Document
                                          Pg 12 of 47


                                          Schedule A

   1. Master Refinancing Agreement, dated as of the Closing Date, by and among Barclays, as
      administrative agent for the Buyers (as defined therein) and other Secured Parties (as
      defined therein), Barclays and Nomura, each as a Buyer (as defined therein), Barclays
      Capital Inc. and Nomura Securities International, Inc., each as an MSFTA Counterparty
      (as defined therein), Ditech and Reverse Mortgage Solutions, Inc., each as a Seller (as
      defined therein) and RMS REO BRC II, LLC, as REO Subsidiary (as defined therein)
      (the “Omnibus Agreement”).

   2. Master DIP Fee Letter, dated as of the Closing Date, among Barclays, as administrative
      agent, Barclays and Nomura, as Committed Buyers (as defined therein), Ditech, RMS
      and Ditech Holding Corporation.

   3. Master DIP Guaranty, dated as of the Closing Date, made by Guarantor in favor of
      Barclays, as Administrative Agent, for the benefit of Buyers and the other Buyer Parties
      (as defined therein).

   4. Margin, Setoff and Netting Agreement, dated as of the Closing Date, among Barclays, as
      Administrative Agent, Barclays Capital, Inc., Nomura Securities International, Inc.,
      Nomura, Ditech, RMS, and RMS REO BRC II, LLC and acknowledged and agreed to by
      Ditech Holding Corporation.

   5. Master Administration Agreement, dated as of the Closing Date, among Barclays, as
      Administrative Agent for the Buyers and other Secured Parties (as defined therein),
      Barclays and Nomura, each as a Buyer (as defined therein), Barclays Capital Inc. and
      Nomura Securities International, Inc., each as a MSFTA Counterparty (as defined
      therein), Ditech and RMS, each as a Seller (as defined therein), and RMS REO BRC II,
      LLC as REO Subsidiary (as defined therein).

   6. Amended and Restated Master Repurchase Agreement, dated as of the Closing Date, by
      and among Barclays and Nomura, as Purchasers (as defined therein), Barclays, as Agent
      (as defined therein), RMS and RMS REO BRC II, LLC.

   7. Amended and Restated Pricing Side Letter, dated as of the Closing Date, among
      Barclays, as Purchaser and Agent, Nomura, as Purchaser, RMS and RMS REO BRC II,
      LLC.

   8. Assignment Agreement, dated as of the Closing Date, between RMS REO CS, LLC and
      RMS.

   9. Assignment Agreement, dated as of the Closing Date, between RMS REO BRC, LLC
      and RMS.

   10. Assignment Agreement, dated as of the Closing Date, between RMS REO BRC II, LLC
       and RMS.
19-10422-jlg    Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26         Main Document
                                           Pg 13 of 47


   11. Amended and Restated Custodial Agreement, dated as of the Closing Date, by and
       among RMS REO BRC II, LLC (the “REO Subsidiary”), RMS, Deutsche Bank National
       Trust Company, as custodian for Purchasers (as defined therein) and for the REO
       Subsidiary, Barclays and Nomura, as Purchasers (as defined therein), and Barclays, as
       Agent (as defined therein).

   12. Amended and Restated Deposit Account Control Agreement, dated as of the Closing
       Date, by and among RMS, Barclays, as Agent (as defined therein), and Wells Fargo
       Bank, National Association.

   13. Amendment No. 1 to the Limited Liability Company Agreement of RMS REO BRC II,
       LLC, dated as of the Closing Date, entered into by RMS, as the sole member, RMS REO
       BRC II, LLC, and consented to by Barclays, as Agent.

   14. Indenture, dated as of February 9, 2018 and effective as of February 12, 2018 (as
       amended, restated, supplemented or otherwise modified as of the date hereof, the
       “Agency Facility Indenture”), by and among Ditech Agency Advance Trust, as issuer
       (the “Agency Facility Issuer”), Wells Fargo Bank, N.A. (“Wells Fargo”), as indenture
       trustee (in such capacity, the “Agency Facility Indenture Trustee”), calculation agent,
       paying agent and securities intermediary, Ditech, as administrator (in such capacity, the
       “Agency Facility Administrator”) and as servicer (in such capacity, the “Agency Facility
       Servicer”) and Barclays, as administrative agent (in such capacity, the “Agency Facility
       Administrative Agent”) (successor to Credit Suisse First Boston Mortgage Capital LLC,
       as initial administrative agent).

   15. Series 2019-VF1 Indenture Supplement to Agency Facility Indenture, dated as of the
       Closing Date, by and among the Agency Facility Issuer, the Agency Facility Indenture
       Trustee (as indenture trustee, calculation agent, paying agent and securities intermediary),
       the Agency Facility Administrator, the Agency Facility Servicer and the Agency Facility
       Administrative Agent.

   16. Receivables Sale Agreement, dated as of February 9, 2018 and effective as of February
       12, 2018 (as amended, restated, supplemented or otherwise modified as of the date
       hereof, the “Agency Facility Receivables Sale Agreement”), by and among the Agency
       Facility Servicer, as servicer and as the receivables seller (in such capacity, the “Agency
       Facility Receivables Seller”), Ditech Agency Advance Depositor LLC, as depositor (the
       “Agency Facility Depositor”) and the Company, as guarantor.

   17. Amendment No.1 to the Agency Facility Receivables Sale Agreement, dated as of the
       Closing Date, by and among the Agency Facility Servicer, the Agency Facility
       Receivables Seller, the Agency Facility Depositor and the Company, as guarantor.

   18. Assignment of Receivables, dated as of February 9, 2018 and effective as of February 12,
       2018, by and between the Agency Facility Depositor and the Agency Facility
       Receivables Seller.
19-10422-jlg    Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26        Main Document
                                          Pg 14 of 47


   19. Receivables Pooling Agreement, dated as of February 9, 2018 and effective as of
       February 12, 2018, by and between the Agency Facility Depositor and the Agency
       Facility Issuer.

   20. Assignment of Receivables, dated as of February 9, 2018 and effective as of February 12,
       2018, by and between the Agency Facility Depositor and the Agency Facility Issuer.

   21. Administration Agreement, dated as of February 9, 2018 and effective as of February 12,
       2018, by and between the Agency Facility Issuer and the Agency Facility Administrator.

   22. Acknowledgment Agreement with Respect to Servicing Advance Receivables, dated as
       of February 9, 2018 and effective as of February 12, 2018 (as amended, restated,
       supplemented or otherwise modified as of the date hereof, the “Agency Facility
       Acknowledgment Agreement”), by and among the Agency Facility Issuer, the Agency
       Facility Depositor, the Agency Facility Servicer, the Agency Facility Indenture Trustee,
       Fannie Mae and the Agency Facility Administrative Agent.

   23. Amendment No. 1 to the Agency Facility Acknowledgment Agreement, dated as of April
       20, 2018, by and among the Agency Facility Issuer, the Agency Facility Depositor, the
       Agency Facility Servicer, the Agency Facility Indenture Trustee, Fannie Mae and the
       Agency Facility Administrative Agent.

   24. Amendment No. 2 to the Agency Facility Acknowledgment Agreement, dated as of the
       Closing Date, by and among the Agency Facility Issuer, the Agency Facility Depositor,
       the Agency Facility Servicer, the Agency Facility Indenture Trustee, Fannie Mae and the
       Agency Facility Administrative Agent.

   25. Series 2019-VF1 Variable Funding Note Purchase Agreement, dated as of the Closing
       Date, (the “Agency Facility Note Purchase Agreement”), by and among Ditech, as the
       Agency Facility Servicer, the Agency Facility Administrator and the Agency Facility
       Receivables Seller, the Agency Facility Depositor, the Agency Facility Issuer, the
       Administrative Agent, and Barclays, as a Purchaser Agent (“Agency Facility Purchaser”).

   26. Ditech Agency Advance Trust Advance Receivables Backed Note, Series 2019-VF1
       Note, Number 1 (the “Agency Facility Note”), dated as of the Closing Date, in the name
       of the Agency Facility Purchaser.

   27. Amended and Restated Trust Agreement, dated as of February 9, 2018 and effective as of
       February 12, 2018 (as amended, restated, supplemented or otherwise modified as of the
       date hereof, the “Agency Facility Trust Agreement”), by and among the Agency Facility
       Depositor, Wilmington Trust, National Association, as the owner trustee (in such
       capacity, the “Agency Facility Owner Trustee”), and the Agency Facility Administrator.

   28. Amendment No.1 to the Agency Facility Trust Agreement, dated as of the Closing Date,
       by and among the Agency Facility Depositor, Wilmington Trust, National Association,
       the Agency Facility Owner Trustee and the Agency Facility Administrator.
19-10422-jlg    Doc 1    Filed 02/11/19     Entered 02/11/19 05:14:26        Main Document
                                           Pg 15 of 47


   29. Amended and Restated Limited Liability Company Agreement of the Agency Facility
       Depositor (the “Agency Facility Depositor LLC Agreement”), dated as of February 9,
       2018 and effective as of February 12, 2018, by and among Ditech, as the sole economic
       member of the Agency Facility Depositor and Albert Fioravanti, as the Special Member
       and Independent Manager of the Agency Facility Depositor.

   30. Amendment No. 1 to the Agency Facility Depositor LLC Agreement, dated as of the
       Closing Date, made by Ditech, as the sole economic member of the Agency Facility
       Depositor and consented to by Albert Fioravanti, as the Special Member and Independent
       Manager of the Agency Facility Depositor and Barclays, as sole noteholder.

   31. Indenture, dated as of February 9, 2018 and effective as of February 12, 2018 (as
       amended, restated, supplemented or otherwise modified as of the date hereof, the “PLS
       Facility Indenture”), by and among Ditech PLS Advance Trust II, as issuer (the “PLS
       Facility Issuer”), Wells Fargo Bank, as indenture trustee (in such capacity, the “PLS
       Facility Indenture Trustee”), calculation agent, paying agent and securities intermediary,
       Ditech, as administrator (in such capacity, the “PLS Facility Administrator”) and as
       servicer (in such capacity, the “PLS Facility Servicer”) and Barclays, as administrative
       agent (in such capacity, the “PLS Facility Administrative Agent”) (successor to Credit
       Suisse First Boston Mortgage Capital LLC, as initial administrative agent).

   32. Series 2019-VF1 Indenture Supplement to PLS Facility Indenture, dated as of the Closing
       Date (the “PLS Facility Indenture Supplement”), by and among the PLS Facility Issuer,
       the PLS Facility Indenture Trustee (as indenture trustee, calculation agent, paying agent
       and securities intermediary), the PLS Facility Administrator, the PLS Facility Servicer
       and the PLS Facility Administrative Agent.

   33. Receivables Sale Agreement, dated as of February 9, 2018 and effective as of February
       12, 2018 (as amended, restated, supplemented or otherwise modified as of the date
       hereof, the “PLS Facility Receivables Sale Agreement”), by and among the PLS Facility
       Servicer, as servicer and as the receivables seller (in such capacity, the “PLS Facility
       Receivables Seller”), Ditech PLS Advance Depositor LLC, as depositor (the “PLS
       Facility Depositor”) and the Company, as guarantor.

   34. Amendment No.1 to the PLS Facility Receivables Sale Agreement, dated as of the
       Closing Date, by and among the PLS Facility Servicer, the PLS Facility Receivables
       Seller, the PLS Facility Depositor and the Company, as guarantor (“PLS Facility
       Receivables Sale Agreement Amendment”).

   35. Assignment of Receivables, dated as of February 9, 2018 and effective as of February 12,
       2018 (the “PLS Facility Assignment of Receivables”), by and between the PLS Facility
       Depositor and the PLS Facility Receivables Seller.

   36. Receivables Pooling Agreement, dated as of February 9, 2018 and effective as of
       February 12, 2018 (the “PLS Facility Receivables Pooling Agreement”), by and between
       the PLS Facility Depositor and PLS Facility Issuer.
19-10422-jlg   Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26       Main Document
                                          Pg 16 of 47


   37. Assignment of Receivables, dated as of February 9, 2018 and effective as of February 12,
       2018 (the “Depositor PLS Facility Assignment of Receivables”), by and between the PLS
       Facility Depositor and the PLS Facility Issuer.

   38. Administration Agreement, dated as of February 9, 2018 and effective as of February 12,
       2018 (the “PLS Facility Administration Agreement”), by and between the PLS Facility
       Issuer and the PLS Facility Administrator.

   39. Acknowledgment Agreement with Respect to Servicing Advance Receivables, dated as
       of February 9, 2018 and effective as of February 12, 2018 (as amended, restated,
       supplemented or otherwise modified as of the date hereof, the “PLS Facility
       Acknowledgment Agreement”), by and among the PLS Facility Issuer, the PLS Facility
       Depositor, the PLS Facility Servicer, the PLS Facility Indenture Trustee, Fannie Mae and
       the PLS Facility Administrative Agent.

   40. Series 2019-VF1 Variable Funding Note Purchase Agreement, dated as of the Closing
       Date, and effective as of the Effective Date (the “PLS Facility Note Purchase
       Agreement”), by and among Ditech, as the PLS Facility Servicer, the PLS Facility
       Administrator and the PLS Facility Receivables Seller, the PLS Facility Depositor, the
       PLS Facility Issuer, the Administrative Agent, and Barclays, as a Purchaser Agent (“PLS
       Facility Purchaser”).

   41. Ditech PLS Advance Trust II Advance Receivables Backed Note, Series 2019 Class A-
       VF1 Note Number 1 (the “PLS Facility Note, Class A”), dated as of the Closing Date, in
       the name of the PLS Facility Purchaser.

   42. Ditech PLS Advance Trust II Advance Receivables Backed Note, Series 2019 Class B-
       VF1 Note Number 1 (the “PLS Facility Note, Class B”), dated as of the Closing Date, in
       the name of the PLS Facility Purchaser.

   43. Ditech PLS Advance Trust II Advance Receivables Backed Note, Series 2019 Class C-
       VF1 Note Number 1 (the “PLS Facility Note, Class C”), dated as of the Closing Date, in
       the name of the PLS Facility Purchaser.

   44. Ditech PLS Advance Trust II Advance Receivables Backed Note, Series 2019 Class D-
       VF1 Note Number 1 (the “PLS Facility Note, Class D”), dated as of the Closing Date, in
       the name of the PLS Facility Purchaser.

   45. Amended and Restated Trust Agreement, dated as of February 9, 2018 and effective as of
       February 12, 2018 (as amended, restated, supplemented or otherwise modified as of the
       date hereof, the “PLS Facility Trust Agreement”), by and among the PLS Facility
       Depositor, Wilmington Trust, National Association, as the owner trustee (in such
       capacity, the “PLS Facility Owner Trustee”), and the PLS Facility Administrator.

   46. Amendment No.1 to the PLS Facility Trust Agreement, dated as of the Closing Date, by
       and among the Agency Facility Depositor, the Agency Facility Owner Trustee and the
       Agency Facility Administrator.
19-10422-jlg    Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26        Main Document
                                          Pg 17 of 47


   47. Amended and Restated Limited Liability Company Agreement of the PLS Facility
       Depositor (the “PLS Facility Depositor LLC Agreement”), dated as of February 9, 2018
       and effective as of February 12, 2018, by and among Ditech, as the sole economic
       member of the PLS Facility Depositor and Albert Fioravanti, as the Special Member and
       Independent Manager of the PLS Facility Depositor.

   48. Amendment No. 1 to the PLS Facility Depositor LLC Agreement, dated as of the Closing
       Date, made by Ditech, as the sole economic member of the PLS Facility Depositor and
       consented to by Albert Fioravanti, as the Special Member and Independent Manager of
       the PLS Facility Depositor and Barclays, as sole noteholder.

   49. Pledge Agreement, dated as of the Closing Date, made by the Ditech in favor of Barclays.

   50. Master Repurchase Agreement, dated as of the Closing Date, by and among Barclays, as
       Administrative Agent on behalf of Buyers (as defined therein), Barclays and Nomura, as
       Buyers (as defined therein), other Buyers party thereto from time to time, and Ditech.

   51. Pricing Side Letter, dated the Closing Date, among Barclays, as Administrative Agent for
       the benefit of Buyers (as defined therein), Barclays and Nomura, as Committed Buyers
       (as defined therein), and Ditech.

   52. Power of Attorney, dated as of the Closing Date, to be entered into by Ditech.

   53. Custodial and Disbursement Agreement, dated as of the Closing Date, by and among
       Barclays and Nomura, as Buyers (as defined therein), Ditech, Barclays, as agent of the
       Buyers, and Wells Fargo Bank, N.A.

   54. Amended and Restated Deposit Account Control Agreement, dated as of the Closing
       Date, by and among Barclays, as Administrative Agent (as defined therein), Ditech and
       U.S. Bank National Association.

   55. Second Amendment to the Master Securities Forward Transaction Agreement, dated as of
       the Closing Date, between Barclays Capital Inc. and Ditech.

   56. Second Amendment to the Master Securities Forward Transaction Agreement, dated as of
       the Closing Date, between Nomura Securities International, Inc. and Ditech.
   19-10422-jlg     Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26        Main Document
                                               Pg 18 of 47

                                         ACTION BY
                                    WRITTEN CONSENT OF
                                  THE GOVERNING BODIES OF

                                DF INSURANCE AGENCY LLC
                                   DITECH FINANCIAL LLC
                                  GREEN TREE CREDIT LLC
                             GREEN TREE CREDIT SOLUTIONS LLC
                       GREEN TREE INSURANCE AGENCY OF NEVADA, INC.
                          GREEN TREE INVESTMENT HOLDINGS III LLC
                               GREEN TREE SERVICING CORP.
                                   MARIX SERVICING LLC
                              MORTGAGE ASSET SYSTEMS, LLC
                             REO MANAGEMENT SOLUTIONS, LLC
                            REVERSE MORTGAGE SOLUTIONS, INC.
                        WALTER MANAGEMENT HOLDING COMPANY LLC
                             WALTER REVERSE ACQUISITION LLC

                                          February 10, 2019


                The required members of the board of directors, the sole member, the managing member,
the sole manager or the sole general partner, as the case may be (as applicable, the “Governing Body”),
of each of the entities referenced above (each, a “Company” and collectively, the “Companies”), do
hereby consent to, adopt, and approve, by written consent in accordance with applicable law, the
following resolutions and every action effected thereby:

             WHEREAS, each Company is a direct or indirect wholly-owned subsidiary of Ditech
Holding Corporation (the “Parent”);

               WHEREAS, Reverse Mortgage Solutions, Inc. is the sole “member” (as such term is
used in the Delaware Limited Liability Company Act, 6 Del.C. § 18-101, et seq. (the “DLLC Act”)) (the
“Sole Member”) of RMS REO CS, LLC, RMS REO BRC, LLC, RMS REO BRC II, LLC and RMS
2018-09, LLC (each a “Single Member LLC” and, collectively, the “Single Member LLCs”);

               WHEREAS, the Board of Directors of the Parent and the Governing Body of the
Company previously approved the form, terms and provisions of, and the execution, delivery, and
performance of, and, on February 8, 2019, the Company entered into, the restructuring support
agreement (the “RSA”) with an ad hoc group of lenders (the “Term Loan Lenders”) holding more than
75% of the aggregate total principal amount of the Parent’s senior secured first lien term loan, borrowed
pursuant to the Second Amended and Restated Credit Agreement, dated as of February 9, 2018 (as
amended, supplemented or otherwise modified, the “Credit Agreement”) establishing the Term Loan
Lenders’ support for a prearranged chapter 11 plan of reorganization;

               WHEREAS, the Board of Directors of the Parent and, if applicable, the Governing Body
of the Company, previously approved, and on February 8, 2019, the Parent and the applicable
Companies entered into, the Commitment Letter (the “Commitment Letter”), by and among the Parent
as Guarantor, its wholly-owned direct subsidiaries Reverse Mortgage Solutions, Inc. (“RMS”) and
Ditech Financial LLC (“Ditech”) as Sellers, Barclays Bank PLC (“Barclays”) as Administrative Agent
    19-10422-jlg     Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26          Main Document
                                                Pg 19 of 47

and as Buyer and Nomura Corporate Funding Americas, LLC (“Nomura”) as Buyer (together with
Barclays in its capacity as Buyer, the “Buyers”), pursuant to which the Buyers committed to provide
new debtor-in-possession financing in an amount of up to $1.9 billion on terms and subject to conditions
set forth in the Commitment Letter and the term sheet attached thereto;

               WHEREAS, the Governing Body of the Company has reviewed and had the opportunity
to ask questions about the materials attached hereto and the impact of the foregoing on the Company’s
business; and

               WHEREAS, the Governing Body has considered and determined that taking the
applicable actions set forth below are in the best interests of the Company and, therefore, desires to
approve the following resolutions.

Commencement of Chapter 11 Cases

               RESOLVED, that it is desirable and in the best interests of the Company, its creditors,
and other parties in interest and the Governing Body approves and authorizes the filing of petitions by
the Company seeking relief under the provisions of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”); and be it further

               RESOLVED, that it is desirable and in the best interests of the Company, its creditors,
and other parties in interest that the Company and its advisors prepare, finalize and file, as appropriate,
the prearranged chapter 11 plan of reorganization (the “Plan”) and related disclosure statement (the
“Disclosure Statement”) consistent with the terms of the RSA;

                RESOLVED, that any officer of the Company (each, an “Authorized Officer”), in each
case, acting singly or jointly, be, and each hereby is, authorized, empowered, and directed to execute and
file in the name and on behalf of the Company all petitions, schedules, motions, lists, applications,
pleadings, and other papers in the Bankruptcy Court, and, in connection therewith, to employ and retain
all assistance by legal counsel, accountants, financial advisors, investment bankers and other
professionals, and to take and perform any and all further acts and deeds which such Authorized Officer
deems necessary, proper, or desirable in connection with the chapter 11 cases (the “Chapter 11 Cases”),
the Plan and the Disclosure Statement, including, without limitation, negotiating, executing, delivering
and performing any and all documents, agreements, certificates and/or instruments in connection with
the transactions and professional retentions set forth in this resolution, with a view to the successful
prosecution of the Chapter 11 Cases; and be it further

Retention of Advisors

                RESOLVED, that in connection with the Chapter 11 Cases, any Authorized Officer, in
each case, acting singly or jointly, be, and each hereby is, authorized, empowered, and directed, with full
power of delegation, in the name and on behalf of the Company, to employ and retain all assistance by
legal counsel, accountants, financial advisors, investment bankers and other professionals, on behalf of
the Company, which such Authorized Officer deems necessary, appropriate or advisable in connection
with, or in furtherance of, the Chapter 11 Cases, with a view to the successful prosecution of the Chapter


                                                     2
   19-10422-jlg     Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26         Main Document
                                               Pg 20 of 47

11 Cases (such acts to be conclusive evidence that such Authorized Officer deemed the same to meet
such standard); and be it further

               RESOLVED, that the firm of Houlihan Lokey Capital, Inc., located at 10250
Constellation Blvd., 5th Floor, Los Angeles, California 90067, is hereby retained as investment banker
for the Company in the Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

               RESOLVED, that the law firm of Weil, Gotshal & Manges LLP, located at 767 Fifth
Avenue, New York, NY 10153, is hereby retained as counsel for the Company in the Chapter 11 Cases,
subject to Bankruptcy Court approval; and be it further

                RESOLVED, that the firm of AlixPartners, located at 909 Third Avenue, New York,
New York 10022, is hereby retained as financial advisor for the Company in the Chapter 11 Cases,
subject to Bankruptcy Court approval, and that the Company’s prior engagement of AlixPartners is
hereby ratified in all respects; and be it further

               RESOLVED, that the firm of Epiq Corporate Restructuring, LLC, located at 777 Third
Avenue, 12th Floor, New York, New York 10017, is hereby retained as claims, noticing, and solicitation
agent and administrative advisor for the Company in the Chapter 11 Cases, subject to Bankruptcy Court
approval; and be it further

Specified Consent with Respect to Sole Member

               RESOLVED, that the written consent of the Sole Member provided herein to file a
petition seeking relief under the Bankruptcy Code shall, to the maximum extent permitted by law,
constitute a “written consent” for purposes of §18-304 of the DLLC Act; and be it further

                RESOLVED, that it is desirable and in the best interests of the Sole Member, its
creditors, and other parties in interest that the Sole Member shall not cease to be a “member” (as such
term is used in the DLLC Act) of any Single Member LLC as a result of the Chapter 11 Cases or upon
the happening of any other event specified in §18-304 of the DLLC Act; and be it further

General

                RESOLVED, that any Authorized Officer is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to cause the Company to enter into, execute,
deliver, certify, file and/or record, perform, and approve any necessary public disclosures and filings
related to, and such other documents, agreements, instruments and certificates as may be required by the
Chapter 11 Cases or retention of advisors and to take such other actions that in the judgment of the
Authorized Officer shall be or become necessary, proper or desirable in connection therewith; and be it
further

               RESOLVED, that any actions taken by any Authorized Officer, for or on behalf of the
Company, prior to the date hereof that would have been authorized by these resolutions but for the fact
that such actions were taken prior to the date hereof be, and they hereby are, authorized, adopted,
approved, confirmed and ratified in all respects as the actions and deeds of the Company.

                                       [Signature Pages Follow]



                                                    3
   19-10422-jlg    Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26      Main Document
                                             Pg 21 of 47



              IN WITNESS WHEREOF, the undersigned, being the managing member of the entities
listed under “Group 1” on Schedule I has executed this written consent as of the date first set forth
above.




                                                  DITECH HOLDING CORPORATION


                                                  _/s/ Kimberly Perez_________________________
                                                  Name: Kimberly Perez
                                                  Title: SVP & Chief Accounting Officer
   19-10422-jlg    Doc 1   Filed 02/11/19    Entered 02/11/19 05:14:26    Main Document
                                            Pg 22 of 47



               IN WITNESS WHEREOF, the undersigned, being all of the members of the board of
directors of the entity listed under “Group 2” on Schedule I have executed this unanimous written
consent as of the date first set forth above.




                                         /s/ Jeffrey Baker
                                         Jeffrey Baker

                                         /s/ Alan Clark
                                         Alan Clark
   19-10422-jlg     Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26        Main Document
                                              Pg 23 of 47

                IN WITNESS WHEREOF, the undersigned, being the sole member of the board of
directors of the entity listed under “Group 3” on Schedule I has executed this unanimous written consent
as of the date first set forth above.



                                            /s/ Laura Reichel
                                            Laura Reichel
   19-10422-jlg    Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26      Main Document
                                              Pg 24 of 47

               IN WITNESS WHEREOF, the undersigned, being the sole member or managing
member, as applicable, of the entities listed under “Group 4” on Schedule I, has executed this written
consent as of the date first set forth above.




                                                          GREEN TREE CREDIT SOLUTIONS
                                                          LLC,


                                                          _/s/ Kimberly Perez_______________
                                                          Name: Kimberly Perez
                                                          Title: SVP & Chief Accounting Officer
   19-10422-jlg    Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26      Main Document
                                              Pg 25 of 47

              IN WITNESS WHEREOF, the undersigned, being the managing member of each entity
listed under “Group 5” on Schedule I, has executed this written consent as of the date first set forth
above.




                                                          REVERSE MORTGAGE SOLUTIONS,
                                                          INC.


                                                          /s/ Jeanetta Brown ___________________
                                                          Name: Jeanetta Brown
                                                          Title: Vice President
   19-10422-jlg    Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26      Main Document
                                              Pg 26 of 47

              IN WITNESS WHEREOF, the undersigned, being the managing member of the entity
listed under “Group 6” on Schedule I, has executed this written consent as of the date first set forth
above.




                                                  WALTER MANAGEMENT HOLDING
                                                  COMPANY LLC


                                                  _/s/ Kimberly Perez_________________________
                                                  Name: Kimberly Perez
                                                  Title: SVP & Chief Accounting Officer
   19-10422-jlg    Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26      Main Document
                                              Pg 27 of 47

              IN WITNESS WHEREOF, the undersigned, being the managing member of the entity
listed under “Group 7” on Schedule I, has executed this written consent as of the date first set forth
above.




                                                  GREEN TREE SERVICING CORP.


                                                  _/s/ Kimberly Perez_________________________
                                                  Name: Kimberly Perez
                                                  Title: SVP & Chief Accounting Officer
   19-10422-jlg     Doc 1   Filed 02/11/19    Entered 02/11/19 05:14:26        Main Document
                                             Pg 28 of 47



       Schedule I

Group 1
Walter Reverse Acquisition LLC, a Delaware limited liability company
Green Tree Credit Solutions LLC, a Delaware limited liability company
Marix Servicing LLC, a Delaware limited liability company


Group 2
Reverse Mortgage Solutions, Inc., a Delaware corporation


Group 3
Green Tree Insurance Agency of Nevada, Inc., a Nevada corporation
Green Tree Servicing Corp., a Delaware corporation


Group 4
Walter Management Holding Company LLC, a Delaware limited liability company
DF Insurance Agency LLC, a Delaware limited liability company
Green Tree Investment Holdings III LLC, a Delaware limited liability company


Group 5
Mortgage Asset Systems, LLC, a Delaware limited liability company
REO Management Solutions, LLC, a Delaware limited liability company


Group 6
Green Tree Credit LLC, a New York limited liability company


Group 7
Ditech Financial LLC, a Delaware limited liability company
   19-10422-jlg     Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26       Main Document
                                              Pg 29 of 47

                                         ACTION BY
                                    WRITTEN CONSENT OF
                                  THE GOVERNING BODIES OF

                                   DITECH FINANCIAL LLC
                             REVERSE MORTGAGE SOLUTIONS, INC.
                                        RMS REO CS, LLC
                                       RMS REO BRC, LLC
                                      RMS REO BRC II, LLC

                                         February 10, 2019



                The required members of the board of directors, the sole member, the managing member,
the sole manager or the sole general partner, as the case may be (as applicable, the “Governing Body”),
of each of the entities referenced above (each, a “Company” and collectively, the “Companies”), do
hereby consent to, adopt, and approve, by written consent in accordance with applicable law, the
following resolutions and every action effected thereby:

             WHEREAS, the Company is a direct or indirect wholly-owned subsidiary of Ditech
Holding Corporation (the “Parent”);

                 WHEREAS, the Board of Directors of the Parent and the Governing Body of each of
Reverse Mortgage Solutions, Inc. (“RMS”) and Ditech Financial LLC (“Ditech”) previously approved
the form, terms and provisions of, and the execution, delivery, and performance of, and, on February 8,
2019, the Parent and certain of its subsidiaries, including RMS and Ditech, entered into, the
restructuring support agreement (the “RSA”) with an ad hoc group of lenders (the “Term Loan
Lenders”) holding more than 75% of the aggregate total principal amount of the Parent’s senior secured
first lien term loan, borrowed pursuant to the Second Amended and Restated Credit Agreement, dated as
of February 9, 2018 (as amended, supplemented or otherwise modified, the “Credit Agreement”)
establishing the Term Loan Lenders’ support for a prearranged chapter 11 plan of reorganization;

               WHEREAS, the Board of Directors of the Parent and the Governing Body of each of
RMS and Ditech previously approved, and on February 8, 2019, the Parent, RMS and Ditech entered
into, the Commitment Letter (the “Commitment Letter”), by and among the Parent as Guarantor, its
wholly-owned direct subsidiaries Reverse Mortgage Solutions, Inc. (“RMS”) and Ditech Financial LLC
(“Ditech”) as Sellers, Barclays Bank PLC (“Barclays”) as Administrative Agent and as Buyer and
Nomura Corporate Funding Americas, LLC (“Nomura”) as Buyer (together with Barclays in its capacity
as Buyer, the “Buyers”), pursuant to which the Buyers committed to provide new debtor-in-possession
financing in an amount of up to $1.9 billion on terms and subject to conditions set forth in the
Commitment Letter and the term sheet attached thereto;

               WHEREAS, the Governing Body of the Company has reviewed and had the opportunity
to ask questions about the materials attached hereto and the impact of the foregoing on the Company’s
business; and
    19-10422-jlg     Doc 1    Filed 02/11/19     Entered 02/11/19 05:14:26         Main Document
                                                Pg 30 of 47

               WHEREAS, the Governing Body has considered and determined that taking the
applicable actions set forth below are in the best interests of the Company and, therefore, desires to
approve the following resolutions.

Debtor-in-Possession Financing

                RESOLVED, that as previously authorized and agreed to by Ditech and RMS in
connection with the Commitment Letter, it is in the best interest of Ditech, RMS, RMS REO CS, LLC
(“RMS REO CS”), RMS REO BRC, LLC (“RMS REO BRC”) and RMS REO BRC II, LLC (“RMS
REO BRC II”) to engage in, and the Parent, Ditech, RMS, RMS REO CS, RMS REO BRC and RMS
REO BRC II will obtain benefits from, the financing transactions contemplated by the agreements listed
on Schedule A hereto and any and all of the other agreements, including, without limitation, any other
guarantees, certificates, documents and instruments authorized, executed, delivered, reaffirmed, verified
and/or filed in connection with the Debtor-in-Possession Financing (as defined below) (together with the
transaction documents listed on Schedule A, collectively, the “DIP Financing Documents”), which,
subject to the approval of the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”) in connection with the chapter 11 cases of the Parent, RMS, Ditech and certain
other subsidiaries of the Parent, will provide the Parent, Ditech, RMS and RMS REO BRC II up to $1.9
billion in available warehouse financing, which is necessary and appropriate for the conduct, promotion
and attainment of the business of the Parent and its subsidiaries, including Ditech, RMS and RMS REO
BRC II (the “Debtor-in-Possession Financing”) (capitalized terms used in this section with respect to
Debtor-in-Possession Financing and not otherwise defined herein shall have the meanings ascribed to
such terms in the Commitment Letter or the term sheet attached thereto); and be it further

                RESOLVED, that the Company’s performance of its obligations under the DIP
Financing Documents, including the borrowings and guarantees contemplated thereunder, are hereby, in
all respects confirmed, ratified and approved; and be it further

                RESOLVED, that any Authorized Officer is hereby authorized, empowered and
directed, in the name and on behalf of the Company, to cause the Company to negotiate and approve the
terms, provisions of and performance of, and to prepare, execute and deliver the DIP Financing
Documents, on substantially the same terms and conditions presented to the Company, in the name and
on behalf of the Company under its corporate seal or otherwise, and such other documents, agreements,
instruments and certificates as may be required by the Administrative Agent or required by the DIP
Financing Documents; and be it further

                RESOLVED, that any Authorized Officer is hereby authorized, as part of the adequate
protection to be provided to the lenders and administrative agent under the Credit Agreement, to grant
replacement security interests in, and replacement liens on, any and all property of the Company as
collateral pursuant to the Bankruptcy Court’s orders to secure all of the obligations and liabilities of the
Company thereunder, and to authorize, execute, verify, file and/or deliver to the administrative agent, on
behalf of the Company, all agreements, documents and instruments required by the lenders or the
administrative agent under the Credit Agreement in connection with the foregoing; and be it further

                RESOLVED, that any Authorized Officer is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to take all such further actions including, without
limitation, to pay all fees and expenses, in accordance with the terms of the DIP Financing Documents,

                                                     2
   19-10422-jlg     Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26        Main Document
                                              Pg 31 of 47

which shall, in such Authorized Officer’s judgment, be necessary, proper or advisable to perform the
Company’s obligations under or in connection with the DIP Financing Documents and the transactions
contemplated therein and to carry out fully the intent of the foregoing resolutions; and be it further

                RESOLVED, that any Authorized Officer is hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to execute and deliver any amendments,
supplements, modifications, renewals, replacements, consolidations, substitutions and extensions of any
of the DIP Financing Documents which shall, in such Authorized Officer’s sole judgment, be necessary,
proper or advisable; and be it further

General

                RESOLVED, that any Authorized Officer is hereby authorized, empowered and
directed, in the name and on behalf of the Company, to cause the Company to enter into, execute,
deliver, certify, file and/or record, perform and approve any necessary public disclosures and filings
related to, such documents, agreements, instruments, motions, affidavits, applications for approvals or
rulings of governmental or regulatory authorities and certificates as may be required in connection
with the DIP Financing Documents and Debtor-in-Possession Financing, and to take such other actions
that in the judgment of the Authorized Officer shall be or become necessary, proper or desirable in
connection therewith; and be it further

               RESOLVED, that any actions taken by any Authorized Officer, for or on behalf of the
Company, prior to the date hereof that would have been authorized by these resolutions but for the fact
that such actions were taken prior to the date hereof be, and they hereby are, authorized, adopted,
approved, confirmed and ratified in all respects as the actions and deeds of the Company.


                                       [Signature Pages Follow]




                                                   3
   19-10422-jlg    Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26     Main Document
                                             Pg 32 of 47

               IN WITNESS WHEREOF, the undersigned, being all of the members of the board of
directors of Reverse Mortgage Solutions, Inc., a Delaware corporation, have executed this unanimous
written consent as of the date first set forth above.




                                          /s/ Jeffrey Baker
                                          Jeffrey Baker

                                          /s/ Alan Clark
                                          Alan Clark
   19-10422-jlg   Doc 1   Filed 02/11/19    Entered 02/11/19 05:14:26   Main Document
                                           Pg 33 of 47

              IN WITNESS WHEREOF, the undersigned, being the sole member of each entity listed
below, has executed this written consent as of the date first set forth above.


                                                     RMS REO CS, LLC
                                                     RMS REO BRC, LLC
                                                     RMS REO BRC II, LLC



                                                     REVERSE MORTGAGE SOLUTIONS,
                                                     INC.
                                                     as Member

                                                     /s/ Jeanetta Brown_________________
                                                     Name: Jeanetta Brown
                                                     Title: Vice President
   19-10422-jlg    Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26      Main Document
                                             Pg 34 of 47

                 IN WITNESS WHEREOF, the undersigned, being the managing member of Ditech
Financial LLC, a Delaware limited liability company, has executed this written consent as of the date
first set forth above.




                                                  GREEN TREE SERVICING CORP.


                                                  _/s/ Kimberly Perez____________________
                                                  Name: Kimberly Perez
                                                  Title: SVP & Chief Accounting Officer
19-10422-jlg    Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26        Main Document
                                           Pg 35 of 47

                                           Schedule A
1. Master Refinancing Agreement, dated as of the Closing Date, by and among Barclays, as
   administrative agent for the Buyers (as defined therein) and other Secured Parties (as defined
   therein), Barclays and Nomura, each as a Buyer (as defined therein), Barclays Capital Inc. and
   Nomura Securities International, Inc., each as an MSFTA Counterparty (as defined therein),
   Ditech and Reverse Mortgage Solutions, Inc., each as a Seller (as defined therein) and RMS
   REO BRC II, LLC, as REO Subsidiary (as defined therein) (the “Omnibus Agreement”).

2. Master DIP Fee Letter, dated as of the Closing Date, among Barclays, as administrative agent,
   Barclays and Nomura, as Committed Buyers (as defined therein), Ditech, RMS and Ditech
   Holding Corporation.

3. Master DIP Guaranty, dated as of the Closing Date, made by Guarantor in favor of Barclays, as
   Administrative Agent, for the benefit of Buyers and the other Buyer Parties (as defined therein).

4. Margin, Setoff and Netting Agreement, dated as of the Closing Date, among Barclays, as
   Administrative Agent, Barclays Capital, Inc., Nomura Securities International, Inc., Nomura,
   Ditech, RMS, and RMS REO BRC II, LLC and acknowledged and agreed to by Ditech Holding
   Corporation.

5. Master Administration Agreement, dated as of the Closing Date, among Barclays, as
   Administrative Agent for the Buyers and other Secured Parties (as defined therein), Barclays and
   Nomura, each as a Buyer (as defined therein), Barclays Capital Inc. and Nomura Securities
   International, Inc., each as a MSFTA Counterparty (as defined therein), Ditech and RMS, each
   as a Seller (as defined therein), and RMS REO BRC II, LLC as REO Subsidiary (as defined
   therein).

6. Amended and Restated Master Repurchase Agreement, dated as of the Closing Date, by and
   among Barclays and Nomura, as Purchasers (as defined therein), Barclays, as Agent (as defined
   therein), RMS and RMS REO BRC II, LLC.

7. Amended and Restated Pricing Side Letter, dated as of the Closing Date, among Barclays, as
   Purchaser and Agent, Nomura, as Purchaser, RMS and RMS REO BRC II, LLC.

8. Assignment Agreement, dated as of the Closing Date, between RMS REO CS, LLC and RMS.

9. Assignment Agreement, dated as of the Closing Date, between RMS REO BRC, LLC and RMS.

10. Assignment Agreement, dated as of the Closing Date, between RMS REO BRC II, LLC and
    RMS.

11. Amended and Restated Custodial Agreement, dated as of the Closing Date, by and among RMS
    REO BRC II, LLC (the “REO Subsidiary”), RMS, Deutsche Bank National Trust Company, as
    custodian for Purchasers (as defined therein) and for the REO Subsidiary, Barclays and Nomura,
    as Purchasers (as defined therein), and Barclays, as Agent (as defined therein).

12. Amended and Restated Deposit Account Control Agreement, dated as of the Closing Date, by
    and among RMS, Barclays, as Agent (as defined therein), and Wells Fargo Bank, National
    Association.
19-10422-jlg     Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26         Main Document
                                           Pg 36 of 47

13. Amendment No. 1 to the Limited Liability Company Agreement of RMS REO BRC II, LLC,
    dated as of the Closing Date, entered into by RMS, as the sole member, RMS REO BRC II,
    LLC, and consented to by Barclays, as Agent.

14. Indenture, dated as of February 9, 2018 and effective as of February 12, 2018 (as amended,
    restated, supplemented or otherwise modified as of the date hereof, the “Agency Facility
    Indenture”), by and among Ditech Agency Advance Trust, as issuer (the “Agency Facility
    Issuer”), Wells Fargo Bank, N.A. (“Wells Fargo”), as indenture trustee (in such capacity, the
    “Agency Facility Indenture Trustee”), calculation agent, paying agent and securities
    intermediary, Ditech, as administrator (in such capacity, the “Agency Facility Administrator”)
    and as servicer (in such capacity, the “Agency Facility Servicer”) and Barclays, as administrative
    agent (in such capacity, the “Agency Facility Administrative Agent”) (successor to Credit Suisse
    First Boston Mortgage Capital LLC, as initial administrative agent).

15. Series 2019-VF1 Indenture Supplement to Agency Facility Indenture, dated as of the Closing
    Date, by and among the Agency Facility Issuer, the Agency Facility Indenture Trustee (as
    indenture trustee, calculation agent, paying agent and securities intermediary), the Agency
    Facility Administrator, the Agency Facility Servicer and the Agency Facility Administrative
    Agent.

16. Receivables Sale Agreement, dated as of February 9, 2018 and effective as of February 12, 2018
    (as amended, restated, supplemented or otherwise modified as of the date hereof, the “Agency
    Facility Receivables Sale Agreement”), by and among the Agency Facility Servicer, as servicer
    and as the receivables seller (in such capacity, the “Agency Facility Receivables Seller”), Ditech
    Agency Advance Depositor LLC, as depositor (the “Agency Facility Depositor”) and the
    Company, as guarantor.

17. Amendment No.1 to the Agency Facility Receivables Sale Agreement, dated as of the Closing
    Date, by and among the Agency Facility Servicer, the Agency Facility Receivables Seller, the
    Agency Facility Depositor and the Company, as guarantor.

18. Assignment of Receivables, dated as of February 9, 2018 and effective as of February 12, 2018,
    by and between the Agency Facility Depositor and the Agency Facility Receivables Seller.

19. Receivables Pooling Agreement, dated as of February 9, 2018 and effective as of February 12,
    2018, by and between the Agency Facility Depositor and the Agency Facility Issuer.

20. Assignment of Receivables, dated as of February 9, 2018 and effective as of February 12, 2018,
    by and between the Agency Facility Depositor and the Agency Facility Issuer.

21. Administration Agreement, dated as of February 9, 2018 and effective as of February 12, 2018,
    by and between the Agency Facility Issuer and the Agency Facility Administrator.

22. Acknowledgment Agreement with Respect to Servicing Advance Receivables, dated as of
    February 9, 2018 and effective as of February 12, 2018 (as amended, restated, supplemented or
    otherwise modified as of the date hereof, the “Agency Facility Acknowledgment Agreement”),
    by and among the Agency Facility Issuer, the Agency Facility Depositor, the Agency Facility
    Servicer, the Agency Facility Indenture Trustee, Fannie Mae and the Agency Facility
    Administrative Agent.
19-10422-jlg    Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26        Main Document
                                          Pg 37 of 47

23. Amendment No. 1 to the Agency Facility Acknowledgment Agreement, dated as of April 20,
    2018, by and among the Agency Facility Issuer, the Agency Facility Depositor, the Agency
    Facility Servicer, the Agency Facility Indenture Trustee, Fannie Mae and the Agency Facility
    Administrative Agent.

24. Amendment No. 2 to the Agency Facility Acknowledgment Agreement, dated as of the Closing
    Date, by and among the Agency Facility Issuer, the Agency Facility Depositor, the Agency
    Facility Servicer, the Agency Facility Indenture Trustee, Fannie Mae and the Agency Facility
    Administrative Agent.

25. Series 2019-VF1 Variable Funding Note Purchase Agreement, dated as of the Closing Date, (the
    “Agency Facility Note Purchase Agreement”), by and among Ditech, as the Agency Facility
    Servicer, the Agency Facility Administrator and the Agency Facility Receivables Seller, the
    Agency Facility Depositor, the Agency Facility Issuer, the Administrative Agent, and Barclays,
    as a Purchaser Agent (“Agency Facility Purchaser”).

26. Ditech Agency Advance Trust Advance Receivables Backed Note, Series 2019-VF1 Note,
    Number 1 (the “Agency Facility Note”), dated as of the Closing Date, in the name of the Agency
    Facility Purchaser.

27. Amended and Restated Trust Agreement, dated as of February 9, 2018 and effective as of
    February 12, 2018 (as amended, restated, supplemented or otherwise modified as of the date
    hereof, the “Agency Facility Trust Agreement”), by and among the Agency Facility Depositor,
    Wilmington Trust, National Association, as the owner trustee (in such capacity, the “Agency
    Facility Owner Trustee”), and the Agency Facility Administrator.

28. Amendment No.1 to the Agency Facility Trust Agreement, dated as of the Closing Date, by and
    among the Agency Facility Depositor, Wilmington Trust, National Association, the Agency
    Facility Owner Trustee and the Agency Facility Administrator.

29. Amended and Restated Limited Liability Company Agreement of the Agency Facility Depositor
    (the “Agency Facility Depositor LLC Agreement”), dated as of February 9, 2018 and effective as
    of February 12, 2018, by and among Ditech, as the sole economic member of the Agency
    Facility Depositor and Albert Fioravanti, as the Special Member and Independent Manager of the
    Agency Facility Depositor.

30. Amendment No. 1 to the Agency Facility Depositor LLC Agreement, dated as of the Closing
    Date, made by Ditech, as the sole economic member of the Agency Facility Depositor and
    consented to by Albert Fioravanti, as the Special Member and Independent Manager of the
    Agency Facility Depositor and Barclays, as sole noteholder.

31. Indenture, dated as of February 9, 2018 and effective as of February 12, 2018 (as amended,
    restated, supplemented or otherwise modified as of the date hereof, the “PLS Facility
    Indenture”), by and among Ditech PLS Advance Trust II, as issuer (the “PLS Facility Issuer”),
    Wells Fargo Bank, as indenture trustee (in such capacity, the “PLS Facility Indenture Trustee”),
    calculation agent, paying agent and securities intermediary, Ditech, as administrator (in such
    capacity, the “PLS Facility Administrator”) and as servicer (in such capacity, the “PLS Facility
    Servicer”) and Barclays, as administrative agent (in such capacity, the “PLS Facility
    Administrative Agent”) (successor to Credit Suisse First Boston Mortgage Capital LLC, as initial
    administrative agent).
19-10422-jlg    Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26        Main Document
                                           Pg 38 of 47

32. Series 2019-VF1 Indenture Supplement to PLS Facility Indenture, dated as of the Closing Date
    (the “PLS Facility Indenture Supplement”), by and among the PLS Facility Issuer, the PLS
    Facility Indenture Trustee (as indenture trustee, calculation agent, paying agent and securities
    intermediary), the PLS Facility Administrator, the PLS Facility Servicer and the PLS Facility
    Administrative Agent.

33. Receivables Sale Agreement, dated as of February 9, 2018 and effective as of February 12, 2018
    (as amended, restated, supplemented or otherwise modified as of the date hereof, the “PLS
    Facility Receivables Sale Agreement”), by and among the PLS Facility Servicer, as servicer and
    as the receivables seller (in such capacity, the “PLS Facility Receivables Seller”), Ditech PLS
    Advance Depositor LLC, as depositor (the “PLS Facility Depositor”) and the Company, as
    guarantor.

34. Amendment No.1 to the PLS Facility Receivables Sale Agreement, dated as of the Closing Date,
    by and among the PLS Facility Servicer, the PLS Facility Receivables Seller, the PLS Facility
    Depositor and the Company, as guarantor (“PLS Facility Receivables Sale Agreement
    Amendment”).

35. Assignment of Receivables, dated as of February 9, 2018 and effective as of February 12, 2018
    (the “PLS Facility Assignment of Receivables”), by and between the PLS Facility Depositor and
    the PLS Facility Receivables Seller.

36. Receivables Pooling Agreement, dated as of February 9, 2018 and effective as of February 12,
    2018 (the “PLS Facility Receivables Pooling Agreement”), by and between the PLS Facility
    Depositor and PLS Facility Issuer.

37. Assignment of Receivables, dated as of February 9, 2018 and effective as of February 12, 2018
    (the “Depositor PLS Facility Assignment of Receivables”), by and between the PLS Facility
    Depositor and the PLS Facility Issuer.

38. Administration Agreement, dated as of February 9, 2018 and effective as of February 12, 2018
    (the “PLS Facility Administration Agreement”), by and between the PLS Facility Issuer and the
    PLS Facility Administrator.

39. Acknowledgment Agreement with Respect to Servicing Advance Receivables, dated as of
    February 9, 2018 and effective as of February 12, 2018 (as amended, restated, supplemented or
    otherwise modified as of the date hereof, the “PLS Facility Acknowledgment Agreement”), by
    and among the PLS Facility Issuer, the PLS Facility Depositor, the PLS Facility Servicer, the
    PLS Facility Indenture Trustee, Fannie Mae and the PLS Facility Administrative Agent.

40. Series 2019-VF1 Variable Funding Note Purchase Agreement, dated as of the Closing Date, and
    effective as of the Effective Date (the “PLS Facility Note Purchase Agreement”), by and among
    Ditech, as the PLS Facility Servicer, the PLS Facility Administrator and the PLS Facility
    Receivables Seller, the PLS Facility Depositor, the PLS Facility Issuer, the Administrative
    Agent, and Barclays, as a Purchaser Agent (“PLS Facility Purchaser”).

41. Ditech PLS Advance Trust II Advance Receivables Backed Note, Series 2019 Class A-VF1 Note
    Number 1 (the “PLS Facility Note, Class A”), dated as of the Closing Date, in the name of the
    PLS Facility Purchaser.
19-10422-jlg    Doc 1     Filed 02/11/19    Entered 02/11/19 05:14:26        Main Document
                                           Pg 39 of 47

42. Ditech PLS Advance Trust II Advance Receivables Backed Note, Series 2019 Class B-VF1 Note
    Number 1 (the “PLS Facility Note, Class B”), dated as of the Closing Date, in the name of the
    PLS Facility Purchaser.

43. Ditech PLS Advance Trust II Advance Receivables Backed Note, Series 2019 Class C-VF1 Note
    Number 1 (the “PLS Facility Note, Class C”), dated as of the Closing Date, in the name of the
    PLS Facility Purchaser.

44. Ditech PLS Advance Trust II Advance Receivables Backed Note, Series 2019 Class D-VF1 Note
    Number 1 (the “PLS Facility Note, Class D”), dated as of the Closing Date, in the name of the
    PLS Facility Purchaser.

45. Amended and Restated Trust Agreement, dated as of February 9, 2018 and effective as of
    February 12, 2018 (as amended, restated, supplemented or otherwise modified as of the date
    hereof, the “PLS Facility Trust Agreement”), by and among the PLS Facility Depositor,
    Wilmington Trust, National Association, as the owner trustee (in such capacity, the “PLS
    Facility Owner Trustee”), and the PLS Facility Administrator.

46. Amendment No.1 to the PLS Facility Trust Agreement, dated as of the Closing Date, by and
    among the Agency Facility Depositor, the Agency Facility Owner Trustee and the Agency
    Facility Administrator.

47. Amended and Restated Limited Liability Company Agreement of the PLS Facility Depositor
    (the “PLS Facility Depositor LLC Agreement”), dated as of February 9, 2018 and effective as of
    February 12, 2018, by and among Ditech, as the sole economic member of the PLS Facility
    Depositor and Albert Fioravanti, as the Special Member and Independent Manager of the PLS
    Facility Depositor.

48. Amendment No. 1 to the PLS Facility Depositor LLC Agreement, dated as of the Closing Date,
    made by Ditech, as the sole economic member of the PLS Facility Depositor and consented to by
    Albert Fioravanti, as the Special Member and Independent Manager of the PLS Facility
    Depositor and Barclays, as sole noteholder.

49. Pledge Agreement, dated as of the Closing Date, made by the Ditech in favor of Barclays.

50. Master Repurchase Agreement, dated as of the Closing Date, by and among Barclays, as
    Administrative Agent on behalf of Buyers (as defined therein), Barclays and Nomura, as Buyers
    (as defined therein), other Buyers party thereto from time to time, and Ditech.

51. Pricing Side Letter, dated the Closing Date, among Barclays, as Administrative Agent for the
    benefit of Buyers (as defined therein), Barclays and Nomura, as Committed Buyers (as defined
    therein), and Ditech.

52. Power of Attorney, dated as of the Closing Date, to be entered into by Ditech.

53. Custodial and Disbursement Agreement, dated as of the Closing Date, by and among Barclays
    and Nomura, as Buyers (as defined therein), Ditech, Barclays, as agent of the Buyers, and Wells
    Fargo Bank, N.A.
19-10422-jlg   Doc 1    Filed 02/11/19    Entered 02/11/19 05:14:26     Main Document
                                         Pg 40 of 47

54. Amended and Restated Deposit Account Control Agreement, dated as of the Closing Date, by
    and among Barclays, as Administrative Agent (as defined therein), Ditech and U.S. Bank
    National Association.

55. Second Amendment to the Master Securities Forward Transaction Agreement, dated as of the
    Closing Date, between Barclays Capital Inc. and Ditech.

56. Second Amendment to the Master Securities Forward Transaction Agreement, dated as of the
    Closing Date, between Nomura Securities International, Inc. and Ditech.
           19-10422-jlg             Doc 1           Filed 02/11/19            Entered 02/11/19 05:14:26                           Main Document
                                                                             Pg 41 of 47


Fill in this information to identify the case:

Debtor name:        Reverse Mortgage Solutions, Inc.
United States Bankruptcy Court for the Southern District of New York
                                                                        (State)
Case number (If known):

                                                                                                                                                         ☐ Check if this is an
                                                                                                                                                         amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors
Who Have the 40 Largest Unsecured Claims and Are Not Insiders
                                                                                                                                                                          12/15

A list of creditors holding the 40 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 40
largest unsecured claims.
Name of creditor and complete mailing           Name, telephone number, and email               Nature of the      Indicate if     Amount of unsecured claim 
address, including zip code                     address of creditor contact                          claim          claim is       If the claim is fully unsecured, fill in only 
                                                                                                (for example,     contingent,      unsecured claim amount. If claim is partially 
                                                                                                 trade debts,    unliquidated,     secured, fill in total claim amount and 
                                                                                                 bank loans,      or disputed      deduction for value of collateral or setoff to 
                                                                                                 professional                      calculate unsecured claim. 
                                                                                                services, and 
                                                                                                 government 
                                                                                                  contracts) 
                                                                                                                                         Total           Deduction         Unsecured 
                                                                                                                                       claim, if        for  value of        claim 
                                                                                                                                       partially        collateral or 
                                                                                                                                       secured             setoff 
1     ISGN Solutions Inc.                       Attn.:  E. Rock Primas                                                                                
      Attn.:  E. Rock Primas                    Phone:  (609) 932‐4712                           Trade Debt                                                              $1,531,484.00 
      2330 Commerce Park Drive, NE, Suite 2     Email:  rock.primas@isgnsolutions.com 
      Palm Bay, Florida  32905 
2     Black Knight Tech Solutions               Attn.:  Darlene Ledet                                                                                
      Attn.:  Darlene Ledet                     Phone:  (904) 854‐3153 
                                                                                                 Trade Debt                                                              $1,458,204.00 
      601 Riverside Avenue                      Email:  darlene.ledet@bkfs.com 
      Jacksonville, FL  32204 
3     Servicelink                               Attn.:  Joe Greve                                                                                     
      Attn.:  Joe Greve                         Phone:  (216) 374‐1888 
                                                                                                 Trade Debt                                                              $1,222,945.00 
      9600 Reserve Run                          Email:  joe.greve@svclnk.com 
      Brecksville, Ohio  15108 
4     Corelogic Tax Services LLC                Attn.:  Tom Blauvelt                                                                                  
      Attn.:  Tom Blauvelt                      Phone:  (512) 977‐3716 
                                                                                                 Trade Debt                                                              $1,155,282.00 
      4 First American Way                      Email:  tblauvelt@corelogic.com 
      Santa Ana, California  92707 
5     Safeguard Properties Mgmt. LLC            Attn.:  Gregory Sharp                                                                                 
      Attn.:  Gregory Sharp                     Phone:  (216) 739‐2900 
                                                                                                 Trade Debt                                                              $1,150,138.00 
      7887 Safeguard Cir.                       Email:  
      Valley View, Ohio  44125                  gregory.sharp@safeguardproperties.com 
6     Tata Consultancy Services Ltd.            Attn.:  Prashant Panghal                                                                              
      Attn.:  Prashant Panghal                  Phone:  (732) 986‐6921 
                                                                                                 Trade Debt                                                              $1,135,384.00 
      379 Thornall Street                       Email:  prashant1.p@tcs.com 
      Edison, New Jersey  08837 
7     Cognizant Technology Solutions            Attn.:  Janine Lj Durham                                                                              
      Attn.:  Janine Lj Durham                  Phone:  (602) 315‐0481                           Trade Debt                                                              $1,023,481.00 
      2512 Dunlap Avenue                        Email:  janine.durham@cognizant.com 
      Phoenix, Arizona  32905 
8     Corelogic Information Solutions           Attn.:  Tom Blauvelt                                                                                  
      Attn.:  Tom Blauvelt                      Phone:  (512) 977‐3716 
                                                                                                 Trade Debt                                                              $800,585.00 
      4 First American Way                      Email:  tblauvelt@corelogic.com 
      Santa Ana, California  92707 

Official Form 204                              List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                            Page 1

 
 
           19-10422-jlg             Doc 1            Filed 02/11/19           Entered 02/11/19 05:14:26                            Main Document
                                                                             Pg 42 of 47


Name of creditor and complete mailing            Name, telephone number, and email               Nature of the      Indicate if     Amount of unsecured claim 
address, including zip code                      address of creditor contact                          claim          claim is       If the claim is fully unsecured, fill in only 
                                                                                                 (for example,     contingent,      unsecured claim amount. If claim is partially 
                                                                                                  trade debts,    unliquidated,     secured, fill in total claim amount and 
                                                                                                  bank loans,      or disputed      deduction for value of collateral or setoff to 
                                                                                                  professional                      calculate unsecured claim. 
                                                                                                 services, and 
                                                                                                  government 
                                                                                                   contracts) 
                                                                                                                                          Total           Deduction        Unsecured 
                                                                                                                                        claim, if        for  value of       claim 
                                                                                                                                        partially        collateral or 
                                                                                                                                        secured             setoff 
9     Black Knight Financial Services            Attn.:  Darlene Ledet                                                                                 
      Attn.:  Darlene Ledet                      Phone:  (904) 854‐3153 
                                                                                                  Trade Debt                                                              $586,915.00 
      601 Riverside Avenue                       Email:  darlene.ledet@bkfs.com 
      Jacksonville, Florida  32204 
10    Verizon Business                           Attn.:  Lona Gruebele                                                                                 
      Attn.:  Lona Gruebele                      Phone:  (612) 805‐1034 
                                                                                                  Trade Debt                                                              $555,663.00 
      22001 Loudoun County Pkwy                  Email:  lona.j.gruebele@verizon.com 
      Ashburn, Virgina  20147 
11    Nationwide Title Clearing Inc.             Attn.:  Debbie Lastoria                                                                               
      Attn.:  Debbie Lastoria                    Phone:  (727) 771‐4000 
                                                                                                  Trade Debt                                                              $554,418.00 
      2100 Alt 19 North                          Email:  debbie_lastoria@nwtc.com 
      Palm Harbor, Florida  34683 
12    NCP Solutions LLC                          Attn.:  Tom Hart                                                                                      
      Attn.:  Tom Hart                           Phone:  (205) 421‐7254 
                                                                                                  Trade Debt                                                              $492,500.00 
      5200 East Lake Boulevard                   Email:  thart@ncpsolutions.com 
      Birmingham, Alabama  35217 
13    Pegasystems Inc.                           Attn.:  Kirk Faustman                                                                                 
      Attn.:  Kirk Faustman                      Phone:  (617) 777‐3229 
                                                                                                  Trade Debt                                                              $480,180.00 
      One Rogers Street                          Email:  kirk.faustman@pega.com 
      Cambridge, Massachusetts  02142 
14    Padgett Law Group                          Attn.:  Timothy D. Padgett                                                                            
      Attn.:  Timothy D. Padgett                 Phone:  (850) 422‐2520                          Professional 
                                                                                                                                                                          $471,337.00 
      6267 Old Water Oak Road, Suite 203         Email:  accounting@padgettlaw.net                 Services 
      Tallahassee, Florida  32312 
15    McCalla Raymer Leibert Pierce LLC          Attn.:  Michael Allgood                                                                              
      Attn.:  Michael Allgood                    Phone:  (770) 643‐7202 
                                                                                                  Trade Debt                                                              $462,992.00 
      1544 Old Alabama Road                      Email:  michael.allgood@mccalla.com 
      Roswell, Georgia  30076 
16    RAS Crane LLC                              Attn.:  John Crane                                                                                    
      Attn.:  John Crane                         Phone:  (972) 757‐1486                          Professional 
                                                                                                                                                                          $446,268.00 
      10700 Abbott's Bridge Road; Suite 170      Email:  jcrane@rascrane.com                       Services 
      Duluth, Georgia  30097 
17    Locke Lord LLP                             Attn.:  Lori Barton                                                                                   
      Attn.:  Lori Barton                        Phone:  (214) 740‐8000                          Professional 
                                                                                                                                                                          $443,666.00 
      2200 Ross Avenue, Suite 2800               Email:  lori.barton@lockelord.com                 Services 
      Dallas, Texas  75201 
18    Ellie Mae Inc.                             Attn.:  John Coppa                                                                                   
      Attn.:  John Coppa                         Phone:  (925) 227‐2060 
                                                                                                  Trade Debt                                                              $347,728.00 
      4420 Rosewood Drive, Suite 500             Email:  john.coppa@elliemae.com 
      Pleasanton, CA 94588 
19    Quattro Direct LLC                         Attn.:  Dan Lawler                                                                                    
      Attn.:  Dan Lawler                         Phone:  (610) 993‐0070 
                                                                                                  Trade Debt                                                              $342,006.00 
      200 Berwyn Park, Suite 310                 Email:  dlawler@quattrodirect.com 
      Berwyn, Pennsylvania  19312 
20    KML Law Group PC                           Attn.:  Lisa Lee                                                                                     
      Attn.:  Lisa Lee                           Phone:  (215) 627‐1322                          Professional 
                                                                                                                                                                          $332,535.00 
      701 Market Street, Suite 5000              Email:  llee@kmllawgroup.com                      Services 
      Philadelphia, Pennsylvania  19106 
21    Phelan Hallinan LLP                        Attn.:  Jay Jones                                                                                    
      Attn.:  Jay Jones                          Phone:  (215) 563‐7000                          Professional 
                                                                                                                                                                          $305,245.00 
      1617 JFK Blvd., Suite 1400                 Email:  jay.jones@phelanhallinan.com              Services 
      Philadelphia, Pennsylvania  19103‐1814 
22    Insight Direct/ Datalink                   Attn.:  Michael Schmidt                                                                              
      Attn.:  Michael Schmidt                    Phone:  (651) 260‐4017 
                                                                                                  Trade Debt                                                              $300,279.00 
      6820 South Harl Avenue                     Email: Michael.schmidt@insight.com 
      Tempe, Arizona 85283 

Official Form 204                               List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                           Page 2

 
 
           19-10422-jlg              Doc 1            Filed 02/11/19           Entered 02/11/19 05:14:26                            Main Document
                                                                              Pg 43 of 47


Name of creditor and complete mailing             Name, telephone number, and email               Nature of the      Indicate if     Amount of unsecured claim 
address, including zip code                       address of creditor contact                          claim          claim is       If the claim is fully unsecured, fill in only 
                                                                                                  (for example,     contingent,      unsecured claim amount. If claim is partially 
                                                                                                   trade debts,    unliquidated,     secured, fill in total claim amount and 
                                                                                                   bank loans,      or disputed      deduction for value of collateral or setoff to 
                                                                                                   professional                      calculate unsecured claim. 
                                                                                                  services, and 
                                                                                                   government 
                                                                                                    contracts) 
                                                                                                                                           Total           Deduction        Unsecured 
                                                                                                                                         claim, if        for  value of       claim 
                                                                                                                                         partially        collateral or 
                                                                                                                                         secured             setoff 
23    TCS America                                 Attn.:  Prashant Panghal                                                                              
      Attn.:  Prashant Panghal                    Phone:  (732) 986‐6921 
                                                                                                   Trade Debt                                                              $297,383.00 
      379 Thornall Street                         Email:  prashant1.p@tcs.com 
      Edison, New Jersey  08837 
24    Robertson Anschutz & Schneid PL             Attn.:  Eric L. Bronfeld                                                                              
      Attn.:  Eric L. Bronfeld                    Phone:  (561) 241‐6901                          Professional 
                                                                                                                                                                           $290,502.00 
      6409 Congress Avenue, Suite 100             Email:  arcollections@rasflaw.com                 Services 
      Boca Raton, Florida  33487 
25    American Bankers Insurance                  Attn.:  Michelle Griffith                                                                            
      Attn.:  Michelle Griffith                   Phone:  (305) 253‐2244 
                                                                                                   Trade Debt                                                              $285,213.00 
      11222 Quail Roost Drive                     Email:  michelle.griffith@assurant.com 
      Miami, Florida  33157 
26    Indecomm Holdings Inc.                      Attn.:  Teddi Horan                                                                                   
      Attn.:  Teddi Horan                         Phone:  (215) 962‐7212 
      205 Regency Executive Park Drive, Suite     Email:  teddi.horan@indecomm.net                 Trade Debt                                                              $284,830.00 
      500 
      Charlotte, North Carolina  28217 
27    Wells Fargo Bank N.A                        Attn.:  Holly Monday                                                                                  
      Attn.:  Holly Monday                        Phone:  (703) 865‐7740 
                                                                                                   Trade Debt                                                              $271,624.00 
      420 Montgomery Street                       Email:  holly.monday@wellsfargo.com 
      San Francisco, California  94104 
28    Newcourse Communications Inc.               Attn.:  Valerie Griffin                                                                               
      Attn.:  Valerie Griffin                     Phone:  (615) 921‐6656 
                                                                                                   Trade Debt                                                              $270,000.00 
      5010 Linbar Dr., Ste. 100                   Email:  valerie.griffin@newcoursecc.com 
      Nashville, Tennessee  37211 
29    Xome Valuation Services                     Attn.:  Allen Illgen                                                                                  
      Attn.:  Allen Illgen                        Phone:  (612) 207‐4012 
                                                                                                   Trade Debt                                                              $249,474.00 
      444 East Washington Street                  Email:  allen.illgen@assurant.com 
      Indianapolis, Indiana  46204 
30    Rean Cloud LLC                              Attn.:  Rupa Vasireddy                                                                               
      Attn.:  Rupa Vasireddy                      Phone:  (844) 377‐7326 
                                                                                                   Trade Debt                                                              $240,667.00 
      2201 Cooperative Way #250                   Email:  rupa@reancloud.com 
      Herndon, Virginia 20171 
31    US Real Estate Services Inc.                Attn.:  Becca Nottberg                                                                               
      Attn.:  Becca Nottberg                      Phone:  (949) 206‐5353 
      25520 Commerce Centre Drive;                Email:  becca.nottberg@res.net                   Trade Debt                                                              $233,284.00 
      1st Floor 
      Lake Forest, California  92630 
32    Operational Excellence                      Attn.:  Tony Galluzzo                                                                                
      Attn.:  Tony Galluzzo                       Phone:  (949) 988‐7229 
                                                                                                   Trade Debt                                                              $231,378.00 
      19712 MacArthur Blvd., Suite 110            Email:  tgalluzzo@ca‐usa.com 
      Irvine, California  92612  
33    US Bank Trust NA                            Attn.:  Kirk Larson                                                                                  
      Att.:  Kirk Larson                          Phone:  (651) 466‐5666 
                                                                                                   Trade Debt                                                              $230,809.00 
      300 East Delaware; 8th Floor                Email:  kirk.larson1@usbank.com 
      Wilmington, Delaware  19809 
34    Wolfe & Wyman LLP                           Attn.:  Stuart B. Wolfe                                                                               
      Attn.:  Stuart B. Wolfe                     Phone:  (602) 953‐0100                          Professional 
                                                                                                                                                                           $228,398.00 
      11811 N. Tatum, Suite 3031                  Email:  sbwolfe@wolfewyman.com                    Services 
      Phoenix, Arizona  85028‐1621 
35    Five Brothers Mortgage Servs                Attn.:  Dawn Whiteaker                                                                               
      Attn.:  Dawn Whiteaker                      Phone:  (586) 354‐2017 
                                                                                                   Trade Debt                                                              $224,947.00 
      12220 E. 13 Mile Road; Suite 100            Email:  dawnrw@fiveonline.com 
      Warren, Missouri  48093 




Official Form 204                                List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                           Page 3

 
 
           19-10422-jlg             Doc 1           Filed 02/11/19           Entered 02/11/19 05:14:26                            Main Document
                                                                            Pg 44 of 47


Name of creditor and complete mailing           Name, telephone number, and email               Nature of the      Indicate if     Amount of unsecured claim 
address, including zip code                     address of creditor contact                          claim          claim is       If the claim is fully unsecured, fill in only 
                                                                                                (for example,     contingent,      unsecured claim amount. If claim is partially 
                                                                                                 trade debts,    unliquidated,     secured, fill in total claim amount and 
                                                                                                 bank loans,      or disputed      deduction for value of collateral or setoff to 
                                                                                                 professional                      calculate unsecured claim. 
                                                                                                services, and 
                                                                                                 government 
                                                                                                  contracts) 
                                                                                                                                         Total           Deduction        Unsecured 
                                                                                                                                       claim, if        for  value of       claim 
                                                                                                                                       partially        collateral or 
                                                                                                                                       secured             setoff 
36    Servicelink Default Title & Closing       Attn.:  Joe Greve                                                                                    
      Attn.:  Joe Greve                         Phone:  (216) 374‐1888 
                                                                                                 Trade Debt                                                              $218,298.00 
      1355 Cherrington Parkway                  Email:  joe.greve@svclnk.com 
      Moon Township, Pennsylvania  15108 
37    Level 3 Communications LLC                Attn.:  Timothy McGraw                                                                               
      Attn.:  Timothy McGraw                    Phone:  (612) 392‐7364 
                                                                                                 Trade Debt                                                              $209,330.00 
      600 W. Chicago Avnue, Suite 325           Email:  timothy.mcgraw@level3.com 
      Chicago, Illinois  60654 
38    Xome Field Services LLC                   Attn.:  Allen Illgen                                                                                 
      Attn.:  Allen Illgen                      Phone:  (612) 207‐4012 
                                                                                                 Trade Debt                                                              $206,077.00 
      444 East Washington Street                Email:  allen.illgen@assurant.com 
      Indianapolis, Indiana  46204 
39    RAS Boriskin LLC                          Attn.:  Sara Boriskin                                                                                
      Attn.:  Sara Borskin                      Phone:  (516) 280‐7675 
                                                                                                 Trade Debt                                                              $202,336.00 
      900 Merchants Concourse                   Email:  sboriskin@rasboriskin.com 
      Westbury, New York  11590 
40    ISGN Corporation                          Attn.:  E. Rock Primas                                                                               
      Attn.:  E. Rock Primas                    Phone:  (609) 932‐4712 
                                                                                                 Trade Debt                                                              $200,850.00 
      2330 Commerce Park Drive, NE, Suite 2     Email:  rock.primas@isgnsolutions.com 
      Palm Bay, Florida  32905 




Official Form 204                              List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                           Page 4

 
 
         19-10422-jlg         Doc 1       Filed 02/11/19          Entered 02/11/19 05:14:26                  Main Document
                                                                 Pg 45 of 47
 


Fill in this information to identify the case:

Debtor name:   Reverse Mortgage Solutions, Inc.
United States Bankruptcy Court for the Southern District of New York
                                                                  (State)
Case number (If known):




Official Form 202
    Declaration Under Penalty of Perjury for Non-Individual Debtors                                                            12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


               Declaration and signature



        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
        partnership; or another individual serving as a representative of the debtor in this case.
        I have examined the information in the documents checked below and I have a reasonable belief that the information is
        true and correct:
        ☐      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
        ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        ☐      Schedule H: Codebtors (Official Form 206H)
        ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        ☐      Amended Schedule ____
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders
               (Official Form 204)
        ☐      Other document that requires a declaration
         
        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on February 11, 2019
                                                      /s/ Alan Clark
                                                       Signature of individual signing on behalf of debtor
                      MM /DD /YYYY
                                                         Alan Clark
                                                       Printed name

                                                         Vice President, General Counsel and Secretary
                                                       Position or relationship to debtor

 




Official Form 202                         Declaration Under Penalty of Perjury for Non-Individual Debtors


 
 
19-10422-jlg                     Doc 1             Filed 02/11/19      Entered 02/11/19 05:14:26   Main Document
                                                                      Pg 46 of 47
 



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re                                                        :
                                                             :                    Chapter 11
                                                             :
REVERSE MORTGAGE SOLUTIONS, INC., :                                               Case No. 19– ________ (   )
                                                             :
                           Debtor.                           :
------------------------------------------------------------ x

                                                               LIST OF EQUITY HOLDERS1

                             Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the

following identifies all holders having a direct or indirect ownership interest of the above-

captioned debtor in possession (the “Debtor”).


      Name and Last Known Address or Place
                                                                             Number of Securities/Kind of Interest
              of Business of Holder
         Walter Reverse Acquisition LLC
               3000 Bayport Drive
                    Suite 985                                                           100 % (Equity)
                Tampa, FL 33607




                                                            
1
  This list serves as the required disclosure by the Debtor pursuant to Rule 1007 of the Federal Rules of Bankruptcy
Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case. 
 


 
 
         19-10422-jlg         Doc 1       Filed 02/11/19          Entered 02/11/19 05:14:26                  Main Document
                                                                 Pg 47 of 47


Fill in this information to identify the case:

Debtor name:  Reverse Mortgage Solutions, Inc.
United States Bankruptcy Court for the: Southern District of New York
                                                                  (State)
Case number (If known):




Official Form 202
    Declaration Under Penalty of Perjury for Non-Individual Debtors                                                            12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


               Declaration and signature



        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
        partnership; or another individual serving as a representative of the debtor in this case.
        I have examined the information in the documents checked below and I have a reasonable belief that the information is
        true and correct:
        ☐      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
        ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        ☐      Schedule H: Codebtors (Official Form 206H)
        ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        ☐      Amended Schedule ____
        ☐      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders
               (Official Form 204)
              Other document that requires a declaration List of Equity Holders
         
        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on February 11, 2019
                                                      /s/ Alan Clark
                      MM / DD /YYYY                    Signature of individual signing on behalf of debtor

                                                         Alan Clark
                                                       Printed name

                                                         Vice President, General Counsel and Secretary
                                                       Position or relationship to debtor




Official Form 202                         Declaration Under Penalty of Perjury for Non-Individual Debtors


 
 
